DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 18, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (5,936,719) in view of Shaar et al. (2018/0266808) and Liu (6,005,694).
	As for claims 18 and 23, Johnson in a test unit and method for simultaneous testing of multiple optical fibers discloses/suggests the following: a parallel optics based optical time domain reflectometer (OTDR) acquisition system (claims 18 and 23)(abstract; Fig. 2: 16, 20, 22, 24, 26, 28, 30, 32, 34a-34d, to TSC; treating 22 and 24 as parallel; 26, 28, 30, 32 as parallel; FUT1 through FUT4 as parallel; 34a-34d as parallel; see col. 1, lines 31-40 and col. 3, lines 63-col. 4, lines 1-8) comprising: a laser to transmit a laser beam an optical fiber array (claim 23)(Fig. 2: 16  to 20 to 22 and 24 to 26, 28, 30, and 32 to FUT1 through FUT4) a receiver array to receive, in parallel, backscattered and reflected light from an optical fiber array (claims 18 and 23) (Fig. 2: 34a-34d; col. 3, lines 63-67; noting:  col. 2, lines 65-67 and col. 3, lines 1-5); and a processor to determine, based on the backscattered and reflected light, properties of optical fibers of the optical fiber array (claims 18 and 23) (Fig. 2: to TSC (Test System Controller); col. 4, lines 8-14; col. 2, lines 65-67 and col. 3, lines 1-5).
	As for a photodiode array (claims 18 and 23), Johnson does not explicitly state this.  As stated before, Johnson discloses a receiver array to receive, in parallel, backscattered and reflected light from an optical fiber array (Fig. 2: 34a-34d; col. 3, lines 63-67; noting:  col. 2, lines 65-67 and col. 3, lines 1-5).  Nevertheless, Shaar in systems and methods for testing optical fiber teaches that a photodiode in an OTDR is used to detect an optical signal from the same end of a fiber from light is introduced (paragraph 0003).  And Liu in a method and system for detecting optical faults within the optical domain of a fiber communication network teaches that a receiver array can consist of side-mounted or embedded photodiode array (col. 10, lines 30-31) and teaches that a fault processor that determines faults of a plurality of optical fibers can comprise transmitter and receiver arrays (Fig. 2: 240; 250) that may be used for OTDR (col. 10, lines 37-40).  Therefore, it would be obvious to one of ordinary skill in the before the effective filing date of the claimed invention to have the receiver array of Johnson comprise a photodiode array (claims 18 and 23) in order to have each photodiode detect an optical signal from each fiber under test of the optical fiber array to determine loss and anomalies via optical time domain reflectometry simultaneously.
	As for claim 25, Johnson in view of Shaar and Liu discloses/suggests everything as above (see claim 23).  In addition, Johnson in view of Shaar and Liu discloses/suggests a coupler operatively disposed in a transmission path between the laser and the optical fiber array to 4PATENTAtty Docket No.: 1095.0194US2App. Ser. No.: 17/233,015transmit a plurality of parallel laser beams to the optical fibers of the optical fiber array, a coupler array (Johnson: Fig. 2: 26, 28, 30, 32: noting 16 to 20 to 22 to 24 to 26-32 and then to FUT1 to FUT4), and reflect the backscattered and reflected light from the optical fibers to the photodiode array (Johnson: Fig. 2: 26, 28, 30, 32 to 34a-34d treating the light from FUT1 to FUT4 being reflected by coupler array, 26-32, by virtue of dotted line suggesting a ninety degree reflection from 26-32 before entering 34a-34d; in view of Shaar and Liu from claim 23 above: receiver array (Fig. 2: 34a-34d) is a photodiode array).
4.	Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (5,936,719) in view of Shaar et al. (2018/0266808) and Liu (6,005,694) and further in view of 
Archambault et al. (2017/0294959).
	As for claim 19, Johnson in view of Shaar and Liu discloses/suggests everything as above (see claim 18).   In addition, Johnson in view of Shaar and Liu discloses/suggests a coupler operatively disposed in a transmission path between the laser and the optical fiber array to 4PATENTAtty Docket No.: 1095.0194US2App. Ser. No.: 17/233,015transmit a plurality of parallel laser beams to the optical fibers of the optical fiber array, a coupler array (Johnson: Fig. 2: 26, 28, 30, 32: noting 16 to 20 to 22 to 24 to 26-32 and then to FUT1 to FUT4), and reflect the backscattered and reflected light from the optical fibers to the photodiode array (Johnson: Fig. 2: 26, 28, 30, 32 to 34a-34d treating the light from FUT1 to FUT4 being reflected by coupler array, 26-32, by virtue of dotted line suggesting a ninety degree reflection from 26-32 before entering 34a-34d; in view of Shaar and Liu from claim 23 above: receiver array (Fig. 2: 34a-34d) is a photodiode array).
	With regards to a laser array, Johnson is silent.  Johnson demonstrates the use of a single laser with 3 splitters to provide optical signals individually to an optical fiber array comprising four fibers (Fig. 2: 16, 20, 22, 24, and FUT1-FUT4). Nevertheless,  Liu in a method and system for detecting optical faults within the optical domain of a fiber communication network teaches that a transmitter array can consist of an edge-emitting-type laser diode array  (col. 10, lines 28-30) and teaches that a fault processor that determines faults of a plurality of optical fibers can comprise transmitter and receiver arrays (Fig. 2: 240; 250) that may be used for OTDR (col. 10, lines 37-40).  And Archambault in a dual wavelength time domain reflectometer systems and methods embedded in a WDM system teaches having a laser array wherein each laser is for a separate optical fiber (Fig. 2: 12, 14 with Fig. 3: 12, 14, 42-1 and 42-2).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to substitute Johnson’s single laser and three splitters with a laser array of four lasers to achieve the predictable result of testing four fibers with four laser signals using optical time domain reflectometry.
5.	Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (5,936,719) in view of Shaar et al. (2018/0266808) and Liu (6,005,694) and further in view of 
Archambault et al. (2017/0294959) and further in view of Miller et al. (11,022,761).
	Johnson in view of Shaar, Liu, and Archambault discloses/suggests everything as above (see claim 19).  They are silent concerning the laser array, the optical fiber array, and the photodiode array include a one-dimensional configuration (claim 20) or the laser, the optical fiber array, and the photodiode array include a two-dimensional configuration (claim 21). Johnson suggests a one-dimensional configuration by referring to a linear array of optical fibers and linear array of receivers (Fig. 2: FUT1-FUT4 and 34a-34d) and the laser, optical fiber array, and linear array of receivers all appear to be the same plane (Fig. 2: 10 being in the plane of paper making up Fig. 2 with FUT1-FUT4 , 34a-34d, 16).  Nevertheless, Miller in a non-contact insertion loss measurement systems for optical fiber cable assemblies demonstrates that fiber arrays come in one dimensional configuration (Fig. 1C: 30 with a 1 X 12 arrangement) and two dimensional configurations (Fig. 1D: 30 with a 2 X 12 arrangement).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the laser array, the optical fiber array, and the photodiode array include a one-dimensional configuration (claim 20) in order to test a linear arrangement of optical fibers such as in a 1 X 12 arrangement in a fiber cable.   And it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the laser array, the optical fiber array, and the photodiode array include a two-dimensional configuration (claim 21) in order to test a two-dimensional arrangement of optical fibers such as in a 2 X 12 arrangement in a fiber cable.   
6.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (5,936,719) in view of Shaar et al. (2018/0266808) and Liu (6,005,694) and further in view of 
Archambault et al. (2017/0294959) and further in view of Nakatani et al. (2019/0137355).
As for claim 22, Johnson in view of Shaar, Liu, and Archambault discloses/suggests everything as above (see claim 19).  They are silent wherein the optical fiber array includes an optical fiber array traffic in position and an optical fiber array traffic out position, further comprising: a wavelength-division multiplexing plate operatively disposed between the optical fiber array traffic in position and the optical fiber array traffic out position to transmit a wavelength at a specified frequency from the optical fiber array traffic in position and the optical fiber array traffic out position, and reflect another wavelength at another specified frequency from the optical fiber array traffic out position towards the photodiode array.  Nevertheless, Nakatani in an optical cable monitoring system appears to demonstrate and suggest an optical fiber array including an optical fiber array traffic in position and an optical fiber array traffic out position, further comprising: a wavelength-division multiplexing plate operatively disposed between the optical fiber array traffic in position and the optical fiber array traffic out position to transmit a wavelength at a specified frequency from the optical fiber array traffic in position and the optical fiber array traffic out position, and reflect another wavelength at another specified frequency from the optical fiber array traffic out position towards the OTDR (Fig. 4A: 4, 41, 5; paragraph 0030-0032).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the optical fiber array including an optical fiber array traffic in position and an optical fiber array traffic out position, further comprising: a wavelength-division multiplexing plate operatively disposed between the optical fiber array traffic in position and the optical fiber array traffic out position to transmit a wavelength at a specified frequency from the optical fiber array traffic in position and the optical fiber array traffic out position, and reflect another wavelength at another specified frequency from the optical fiber array traffic out position towards the photodiode array  in order to be able to monitor the optical fiber array with OTDR while during the normal communication of the optical fiber array.
7.	Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (5,936,719) in view of Shaar et al. (2018/0266808) and Liu (6,005,694) and further in view of Miller et al. (11,022,761).
	As for claims 26-27, Johnson in view of Shaar and Liu discloses/suggests everything as above (see claim 23).  They are silent concerning the laser, the optical fiber array, and the photodiode array include a one-dimensional configuration (claim 26) or the laser, the optical fiber array, and the photodiode array include a two-dimensional configuration (claim 27). Johnson suggests a one-dimensional configuration by referring to a linear array of optical fibers and linear array of receivers (Fig. 2: FUT1-FUT4 and 34a-34d) and the laser, optical fiber array, and linear array of receivers all appear to be the same plane (Fig. 2: 10 being in the plane of paper making up Fig. 2 with FUT1-FUT4 , 34a-34d, 16).  Nevertheless, Miller in a non-contact insertion loss measurement systems for optical fiber cable assemblies demonstrates that fiber arrays come in one dimensional configuration (Fig. 1C: 30 with a 1 X 12 arrangement) and two dimensional configurations (Fig. 1D: 30 with a 2 X 12 arrangement).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the laser, the optical fiber array, and the photodiode array include a one-dimensional configuration (claim 26) in order to test a linear arrangement of optical fibers such as in a 1 X 12 arrangement in a fiber cable.   And it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the laser, the optical fiber array, and the photodiode array include a two-dimensional configuration (claim 27) in order to test a two-dimensional arrangement of optical fibers such as in a 2 X 12 arrangement in a fiber cable.   
8.	Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (5,936,719) in view of Shaar et al. (2018/0266808) and Liu (6,005,694) and further in view of Kakii et al. (5,548,677).
	As for claim 28, Johnson in view of Shaar and Liu discloses/suggests everything as above (see claim 23).  They are silent concerning a lens array operatively disposed between the laser and the optical fiber array.  Nevertheless, Kakii in a housing structure for coupling and releasing optical modules teaches having a lens array beside an optical fiber array to couple light from an LD array (Fig. 72: 421 with 420 with 421; col. 31, lines 35-40 and line 45).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a lens array operatively disposed between the laser and the optical fiber array such as a lens array adjacent the optical fiber array in order to optically couple the plurality of light beams into each of the fibers of the optical fiber array.
	As for claim 29, Johnson in view of Shaar and Liu discloses/suggests everything as above (see claim 23).  They are silent concerning a lens array operatively disposed between the optical fiber array and the photodiode array.  Nevertheless, Kakii in a housing structure for coupling and releasing optical modules teaches having a lens array beside an PD array to couple light from an optical fiber array (Fig. 72: 421 with 420 with 421; col. 31, lines 35-40 and line 45).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a lens array operatively disposed between the optical fiber array and the photodiode array such as a lens array adjacent the photodiode array in order to optically couple the plurality of light beams into each of the photodiodes for detection.
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 18-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,996,138 to Lecoeuche. Although the claims at issue are not identical, they are not patentably distinct from each other because claims  1-17 of ‘138 anticipate claims 18-35 of 17/233,015.
The claims of 17/233,015 are unpatentable over the claims of U.S. Patent No. 10,966,138 as such:

Claims of ‘015
Claims of ‘138
18
1-5; 6-11; and 12-17
19
2, 7, and 13
20
3, 8, and 14
21
4, 9, and 15
22
5
23
1-5; 6-11; and 12-17
24
6-11 and 12-17
25
2, 7, and 13
26
3, 8, and 14
27
4, 9, and 15
28
10 and 16
29
11 and 17 
30
6-11 and 12-17
31
7 and 13
32
8 and 14
33
9 and 15
34
10 and 16
35
11 and 17


	
Allowable Subject Matter
11.	Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection is overcome.
Claims 30-36 appear to be allowable if the double patenting rejection is overcome.
12.	Applicant is advised that should claim 24 be found allowable, claim 30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886